DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 24 October 2022 has been entered.  Claims 1-43 remain pending in the application.  New claims 44-47 have been added.  Claims 1-12 and 32-41 were previously withdrawn as being directed to a nonelected invention.  Applicant’s amendment has overcome each and every rejection previously set forth in the Non-Final Office Action of 24 June 2022.    
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one throttling element” in claims 13 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  “a control valve or pump” as described in claim 22.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-18, 22-26, 30-31, and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Batcheller et al. (WO 2016/145081) in view of Funseth et al. (US 2015/0375247).
Regarding claim 13, Batcheller discloses a localized injection interface (200, see fig. 3) comprising: 
an interface body (20) including at least one interface clamp (9, “latch” is a synonym of “clamp”) configured to attach to an outer wall of a composite boom tube in a closed orientation (par. 41-42; fig. 3); wherein the composite boom tube is divided by partitions (fig. 3) into a plurality of isolated passages (5/10) and at least one of the partitions spans the composite boom tube (par. 37; fig. 2); wherein the plurality of isolated passages includes: at least one passage (10) configured for passage of injection product and at least one passage (5) configured for passage of carrier fluid (par. 36);
an input face on the interface body (fig. 3 - interpreted to be the concave face on which the taps 16 are disposed), the input face configured for coupling at a port station along a composite boom tube (par. 42; fig. 4), the input face includes: 
a carrier fluid fitting (middle 16) configured for coupling with a carrier fluid outlet port at the port station (par. 42; fig. 4), the carrier fluid fitting in communication with the at least one passage configured for passage of carrier fluid, at the port station (fig. 4); 
at least one injection product fitting (the other taps 16) configured for coupling with at least one injection product outlet port (par. 42; fig. 4), the injection product outlet port in communication with the at least one passage configured for passage of injection product, at the port station (par. 42; fig. 4); 
and each of the carrier fluid fitting and the at least one injection product fitting are arranged on the input face complementary to the carrier outlet fluid port and the injection product outlet port (fig. 4), respectively, to interface with the respective carrier fluid outlet port and the at least one injection product outlet port with coupling of the localized injection interface at the port station; 
at least one throttling element (“valve hardware” to the associated tap 16 for injection product, see par. 43 and fig. 4) in communication with the at least one injection product fitting (par. 43); 
a mixing chamber (18) in communication with each of the carrier fluid and the at least one injection product fittings (fig. 4); and, 
an injection port (fig. 4 - outlet of tap 16 into 18) interposed between the at least one throttling element and the mixing chamber (fig. 4), and in communication with the at least one throttling element and the mixing chamber (fig. 4), the injection port configured for localized coupling at a product dispenser (14/60, see par. 45) and localized injection to the product dispenser (par. 41; fig. 4).
Batcheller does not disclose that the at least one interface clamp is configured to close around the composite boom tube in a closed orientation. 
Funseth teaches an injection interface (100) comprising interface body including at least one interface clamp (107) configured to close around a boom tube (504) in a closed orientation (par. 95; fig. 8). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localized injection interface of Batcheller to further configure the at least one interface clamp to close around the composite boom tube in a closed orientation, as taught by Funseth, for increasing the strength of the attachment and/or allowing an increased number of taps and injection product passages, while still allowing easy adjustment and disassembly.  
Regarding claim 14, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13, and further comprising an electronic control unit (par. 43 - “electronics”) coupled with the at least one throttling element (par. 43 - “valve hardware”), the electronic control unit configured to control the at least one throttling element and a corresponding injection product flow rate through the at least one throttling element (par. 43).
Regarding claim 15, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13, and further wherein the interface clamp is configured to couple the at least one localized injection interface with a port station (par. 42; fig. 4) and couple the arrangement of a carrier fluid outlet port and at least one injection product outlet port of the port station with the arrangement of a carrier fluid fitting and least one injection product fitting of the localized injection interface (par. 42; fig. 4).
Regarding claim 16, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13, and further comprising the composite boom tube having the port station included with a plurality of port stations provided along the composite boom tube (par. 38, 39; fig. 2).
Regarding claim 17, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13, and further comprising the product dispenser (14/60), the product dispenser includes a nozzle assembly coupled with the injection port (par. 41, 45).
Regarding claim 18, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 17, and further wherein the nozzle assembly is integral to the localized injection interface (par. 41 - “exit conduit 14 to the nozzle”).
Regarding claim 22, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13, and further wherein the throttling element includes one or more of a control valve or pump (par. 43 - “valve hardware”).
Regarding claim 23, Batcheller discloses a localized injection interface (200, see fig. 3) comprising: 
an interface body (20) including a mixing chamber (18, see fig. 4); 
wherein the interface body includes a coupling (9) configured to attach to a composite boom tube in a closed orientation (par. 42; fig. 4), wherein the coupling initiates communication between each of at least one carrier fluid fitting (fig. 3, 4 - middle tap 16) to a corresponding carrier fluid outlet port disposed along a circumferential perimeter of the interface body (par. 42; fig. 4) and at least one injection product fitting (figs. 3, 4 - other taps 16) to at a corresponding injection product outlet port disposed along the circumferential perimeter of the interface body (par. 42; fig. 4), and wherein the coupling retains the communication between the at least one carrier fluid fitting with the corresponding carrier fluid outlet port and the at least one injection product fitting and the corresponding injection product outlet port (par. 42; fig. 4);
a carrier fluid input in communication with the mixing chamber (fig. 4 - inlet to middle tap 16), the carrier fluid input configured for coupling with a carrier fluid passage (par. 42; fig. 4); 
at least one injection product input in communication with the mixing chamber (fig. 4 - inlet to other taps 16), the at least one injection product input configured for coupling with an injection product passage (par. 42; fig. 4); 
an injection product control system configured to deliver an injection product to a carrier fluid locally relative to a nozzle assembly (60, see par. 43, 45), the injection product control system includes: a throttling element (par. 43 - “valve hardware”) interposed between the at least one injection product input and the mixing chamber (fig. 4); and a control unit (par. 43 - “electronics”) coupled with the throttling element (par. 43), the control unit and the throttling element are configured to control the flow of the injection product to the mixing chamber (par. 43); and 
an injection port (14) in communication with the mixing chamber and the throttling element (fig. 4), the injection port is configured for localized coupling with the nozzle assembly and direct delivery of a mixture of a carrier fluid and an injection product to the nozzle assembly (par. 41, 45).
Batcheller does not disclose that the at least one interface clamp is configured to close around the composite boom tube in a closed orientation. 
Funseth teaches an injection interface (100) comprising interface body including at least one interface clamp (107) configured to close around a boom tube (504) in a closed orientation (par. 95; fig. 8). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localized injection interface of Batcheller to further configure the at least one interface clamp to close around the composite boom tube in a closed orientation, as taught by Funseth, for increasing the strength of the attachment and/or allowing an increased number of taps and injection product passages, while still allowing easy adjustment and disassembly.  
Regarding claim 24, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23, and further comprising a nozzle assembly (60) coupled with the injection port (par. 41, 45).
Regarding claim 25, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23, and further wherein the localized injection interface is configured for: downstream coupling with a carrier fluid system and at least one injection product system, and local coupling upstream relative to the nozzle assembly (fig. 4; par. 41, 45).
Regarding claim 26, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23, and further wherein in an operation configuration: the carrier fluid input is configured to deliver the carrier fluid to the mixing chamber (par. 42, 43; fig. 4); the at least one injection product input is configured to deliver a specified flow rate of the injection product to the mixing chamber according to the operation of the control unit and the throttling element (par. 43); the mixing chamber is configured to mix the injection product with the carrier fluid (par. 43); and the injection port is configured to locally deliver the mixture of the carrier fluid and the injection product directly to the nozzle assembly (par. 41, 45; fig. 4).
Regarding claim 30, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23, and further wherein the control unit operates the throttling element according to a specified concentration of the injection product relative to the carrier fluid (par. 43).
Regarding claim 31, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 30, and further wherein the throttling element includes one or more of a control valve or pump (par. 43 - “valve hardware”) coupled with the control unit (par. 43).
Regarding claim 42, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13, and further wherein the at least one interface clamp is configured to extend around the composite boom tube (see Funseth, fig. 8) and bias the carrier fluid fitting and the at least one injection product fitting into coupling with the respective carrier fluid outlet port and the at least one injection product outlet port (see Funseth, par. 95 and fig. 8 which teaches a fitting 106 is biased into coupling with a respective outlet port 504).
Regarding claim 43, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23, and further wherein the coupling member is a clamp (fig. 4).
Regarding claim 44, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13, and further wherein the at least one injection product outlet port is positioned along a perimeter segment of the composite boom tube corresponding the input face of the interface clamp (figs. 2, 4).
Regarding claim 45, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 44, and further wherein the at least one injection product outlet port is proximate to a horizontal diameter of the composite boom tube (fig. 1B, 2).
Regarding claim 46, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23, and further wherein the at least one carrier fluid fitting is positioned to scale along the perimeter of the composite boom tube (fig. 2); wherein the at least one injection product fitting and injection product outlet port is positioned to scale along the circumferential perimeter of the interface body of the coupling (figs. 3, 4).
Regarding claim 47, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23, and further wherein the at least one carrier fluid outlet port and the at least one injection product outlet port are positioned to follow the perimeter of the clamp and boom tube and positioned correspondingly with the carrier fluid fitting and injection product fitting (fig. 4).
Claims 19-20 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Batcheller in view of Funseth and further in view of Michael (US 2014/0361094).
Regarding claim 19, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13.  Batcheller in view of Funseth does not disclose further wherein the mixing chamber includes one or more of vanes, flutes or passages configured to mix an injection product with a carrier fluid.
Michael teaches a localized injection interface (120, see par. 30, fig. 3A-B) comprising: 
an input face configured for coupling at a port station along a composite boom tube (par. 40; fig. 1B, 3B - configuration shown on the right side, the localized injection interface 120 has “an input face” coupled to boom 106 via carrier line 30 and boom 118 via the valve 212 and associated conduit), the input face includes: a carrier fluid fitting (300) configured for coupling with a carrier fluid outlet port at the port station (par. 42; fig. 3B), at least one injection product fitting (fig. 3B - the conduit just upstream of valve 212) configured for coupling with at least one injection product outlet port at the port station (par. 43; figs. 3B), and each of the carrier fluid fitting and the at least one injection product fitting are arranged on the input face to interface with the respective carrier fluid outlet port and the at least one injection product outlet port with coupling of the localized injection interface at the port station (fig. 1B, 3A-B); 
at least one throttling element (212, see par. 43) in communication with the at least one injection product fitting (fig. 3B); 
a mixing chamber (304) in communication with each of the carrier fluid and the at least one injection product fittings (fig. 3B), further wherein the mixing chamber includes one or more of vanes, flutes or passages configured to mix an injection product with a carrier fluid (par. 43; fig. 3B - mixer 304 has passages); and, 
an injection port (308) interposed between the at least one throttling element and the mixing chamber (fig. 3B), and in communication with the at least one throttling element and the mixing chamber (fig. 3B), the injection port configured for localized coupling at a product dispenser (306) and localized injection to the product dispenser (par. 42; fig. 3B).

    PNG
    media_image1.png
    405
    727
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localized injection interface of Batcheller in view of Funseth such that mixing chamber includes one or more of vanes, flutes or passages configured to mix an injection product with a carrier fluid, as taught by Michael, since these were known structures for enhancing the mixing of two fluids.
Regarding claim 20, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13.  Batcheller in view of Funseth does not disclose further comprising a flow meter in communication with the at least one injection product fitting.
Michael teaches the localized injection interface described regarding claim 19, and further comprising a flow meter (502) in communication with the at least one injection product fitting (par. 48). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localized injection interface of Batcheller in view of Funseth to further comprise a flow meter in communication with the at least one injection product fitting, as taught by Michael, since this would allow the amount of injection product being added to be known.
Regarding claims 27 and 28, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23.  Batcheller in view of Funseth does not disclose wherein the mixing chamber includes at least one mixing structure, and wherein the at least one mixing structure includes one or more of vanes, flutes, passages or residence chambers.
Michael teaches the localized injection interface described regarding claim 19, and further wherein the mixing chamber includes at least one mixing structure (fig. 3B), and wherein the at least one mixing structure includes one or more of vanes, flutes, passages or residence chambers  (par. 43; fig. 3B - mixer 304 has passages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localized injection interface of Batcheller in view of Funseth such that mixing chamber includes at least one mixing structure comprising one or more of vanes, flutes or passages configured to mix an injection product with a carrier fluid, as taught by Michael, since these were known structures for enhancing the mixing of two fluids.
Regarding claim 29, Batcheller in view of Funseth discloses the localized injection interface described regarding claim 23.  Batcheller in view of Funseth does not disclose wherein the carrier fluid input includes a carrier fluid check valve and the at least one injection product input includes an injection product check valve.
Michael teaches the localized injection interface described regarding claim 19, and further wherein the carrier fluid input includes a carrier fluid check valve (302, see fig. 3B) and the at least one injection product input includes an injection product check valve (214, see fig. 3B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localized injection interface of Batcheller in view of Funseth such that the carrier fluid input includes a carrier fluid check valve and the at least one injection product input includes an injection product check valve, as taught by Michael, since this would prevent backflow of one of the carrier or at least one injection products from backflowing into an input of a different fluid.   
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Batcheller in view of Funseth and further in view of Giles (US 2009/0134237).
Batcheller in view of Funseth discloses the localized injection interface described regarding claim 13.  Batcheller in view of Funseth does not disclose the localized injection interface further comprises a first pressure transducer positioned upstream relative to the at least one injection product fitting; and a second pressure transducer positioned downstream relative to the at least one injection product fitting, and between the mixing chamber and the at least one injection product fitting.
Giles teaches a first pressure transducer (22) positioned upstream relative to at least one injection product fitting (par. 69-70, 76-78; figs. 1-2 - the first pressure transducer 22 is upstream from a first manifold 12 having a carrier inlet 52, thus also upstream form an additive flow inlets chamber 74, interpreted to be the at least one injection product fitting), and a second pressure transducer (38) positioned downstream relative to the at least one injection product fitting, and between a mixing chamber and the at least one injection product fitting (par. 30, 32, 35, 37; fig. 1-2 - second pressure transducer 38 is placed upstream form a second manifold 30, thus in communication with a location between the additive flow inlet chamber 74 and a mixing chamber 68).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the localized injection interface of Batcheller in view of Funseth in order to have provided a first pressure transducer positioned upstream relative to at least one injection product fitting, and a second pressure transducer positioned downstream relative to the at least one injection product fitting, and between the mixing chamber and the at least one injection product fitting, as taught by Giles, for the benefit of being able to individually adjust and control both a carrier and an agrochemical flow rate (see Giles, par. 38).
Response to Arguments
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive.
Applicant traverses the interpretation of the limitation “at least one throttling element” recited in both claims 13 and 23 as invoking 35 U.S.C. 112(f).  In particular, Applicant notes that it has presented “a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f)”, as required by MPEP 2181.I.  Applicant’s Remarks further note that the Specification describes the corresponding structure for performing the recited function.    
In response, it is reiterated that a claim limitation invokes 35 U.S.C. 112(f) if it meets the following 3-prong analysis, as explained in MPEP 2181.I.  First, the claim limitation uses a nonce term, which in this case is “element” (see MPEP 2181.A.).  Second, the nonce term is modified by functional language, which in this case is “throttling”.  Third, the nonce term is not modified by sufficient structure to perform the claimed function, which in this case no structure is recited.  Applicant’s argument that the Specification describes the corresponding structure for performing the recited function is moot because, to avoid invoking 35 U.S.C. 112(f), the claim, not the Specification, must recite the corresponding structure.  Therefore, the claim limitation is properly interpreted to invoke 35 U.S.C. 112(f).
Further, it is noted that the corresponding structure for performing the recited structure is broader than just a control valve or pump since it also includes equivalents thereof.  
If Applicant does not want to invoke a 35 U.S.C. 112(f) interpretation, Applicant must (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Applicant’s arguments with respect to the prior art rejections over Michael in view of Funseth have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752